Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12
	The limitation “wherein the capacitor is configured to be connected to an external power network” is improperly narrative and attempts to define the invention by the desired overall operation “connected to an external power network” without any physical limitations used to accomplish the desired configurations. Applicant should positively recite the desired and intended structure of the capacitor in how said desired operation of connection to an external power network is achieved.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. US 2014/0183995 in view of Sei JP2013/236442A.

Saitou teaches:
1. A power supply unit comprising: 
a housing having at least one input terminal (ie 13, input from 12, FIG2) and at least one output terminal (ie 19, ouput from 18 and/or output terminal 11); 
an AC-DC converter (16) arranged in the housing and connected to the input terminal; 

Saitou fails to teach a DC-DC converter arranged in the housing (and connected to the output terminal).
Sei teaches a DC-DC converter (buck/boost 3) arranged in a housing (between said DC source and inverter as with Saitou, see FIGURE 1) (noting that said combination is further “connected to the output terminal of Saito as all components/combination are connected together to form a complete and operative circuit). 
It would have been obvious to one of ordinary skill in the art to provide said Dc-DC converter between the DC source and inverter, as taught by Sei into the system of Saitou with the motivation of providing desirable conversion means to accommodate different and desirable DC sources with different/desired input voltages. 

Saitou fails to teach:
9. The power supply unit as claimed in claim 1, wherein the housing has at least one outer wall (“outwall” read on by 24, FIG5) , and the capacitor forms at least one structural part (“structural part” read on by structural molded shape and/or said structural internal of said structural molded shape) of the at least one outer wall.  

10. The power supply unit as claimed in claim 9, wherein the at least one outer wall is configured as a replaceable outer wall (see FIG6 noting removable/replaceable cover).  

.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. US 2014/0183995 in view of Sei JP2013/236442A and Takeda et al. US 2009/0134851.

Saitou fails to teach:
2. The power supply unit as claimed in claim 1, wherein the capacitor is configured in the form of a supercapacitor.
	 Takeda teaches an inverter power supply unit wherein the capacitor is configured in the form of a supercapacitor (see para. 4-6).
	It would have bene obvious to one of ordinary skill in the art to provide said supercapacitor as taught by Takeda to realize the otherwise generic capacitor of Saitou and take advantage of the supercapacitor superior properties. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. US 2014/0183995 in view of Sei JP2013/236442A and Takeda et al. US 2009/0134851 in view of Qian, Hui, et al. "Multifunctional structural supercapacitor composites based on carbon aerogel modified high performance carbon fiber fabric.".

Saitou fails to teach:

	Hui teaches wherein the capacitor has a laminate made of fiber-reinforced plastic (see Abstract). It would have been obvious to one of ordinary skill in the art to provide said capacitor structure as taught by Hui into the system of Saitou with the motivation to provide a superior capacitor capable of both energy storage and increased structural integrity (See Abstract). 

Allowable Subject Matter
Claims 4-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836